Filed 3/11/14
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                     DIVISION FIVE


DENNIS K. HAUCK,                                   B247351

        Appellant,                                 (Los Angeles County
                                                   Super. Ct. No. BF030864)
        v.

MICHAEL L. RIEHL,

        Respondent.



        APPEAL from an order of the Superior Court of Los Angeles County, David S.
Cunningham, Judge. Reversed and remanded with instructions.
        Dennis K. Hauck, in pro. per., for Appellant.
        Michael L. Riehl, in pro. per., for Respondent.
       A five-year-old child lives with her mother, Brook Bennett-Hauck, and her
stepfather, Dennis Hauck (“stepfather”). Her father, Michael Riehl (“father”), has
visitation rights. After a confrontation between the two men while father was picking up
the child for a visit, father sought an injunction against stepfather pursuant to the
provisions of the California Domestic Violence Prevention Act, Family Code1 section
6200 et seq. (“DVPA”).
       Stepfather maintained that the superior court had no jurisdiction to issue the
requested injunction, since he and father did not have one of the relationships specified
by the DVPA. The court agreed that the two men alone did not share a specified
relationship, but found that stepfather’s inclusion of the child in the petition as a person to
be protected provided the necessary nexus to confer jurisdiction on the court. We
disagree, and so reverse the order.


                       FACTUAL AND PROCEDURAL HISTORY
       Initially, an action was filed to determine the paternity of the minor child. Father
was the petitioner in that case, and mother the respondent. Stepfather, who was married
to mother, was involuntarily joined in the paternity case as a “Claimant.”
       On August 8, 2012, father filed a “Request for Domestic Violence Restraining
Order.” In it he requested a “stay away” order, pursuant to which stepfather would be
ordered to stay away from father, his home, job, vehicle and “the children’s school or
child care.” It also included a request that stepfather stay away from the minor child’s
home2 and that he be ordered not to do any of the following to father or to the minor
child: “Harass, attack, strike, threaten, assault (sexually or otherwise), hit, stalk, molest,
destroy personal property, disturb the peace, keep under surveillance or block

1
       All further statutory references are to the Family Code unless otherwise indicated.
2
       The court later removed, with the concurrence of father, the stay away order and
harassment provisions of the temporary restraining order (“TRO”) in regard to the minor
child. It was admitted by father that the minor child lived with mother and stepfather,
and that there were no allegations that father ever abused the minor child.
                                              2
movements.” Furthermore, he sought an order that stepfather not “contact [him] either
directly or indirectly, in any way, including, but not limited to, by telephone, mail or e-
mail or other electronic means.” The court issued a TRO against stepfather.
       On August 30, 2012, the court denied stepfather’s motion to dissolve the TRO and
to dismiss the case, which request was brought on the grounds that the court had no
jurisdiction under the DVPA to hear the case, since father was not a protected person
under section 6211.
       On September 20, 2012, the court conducted a hearing on the merits.
Stepfather argued that because he and father were never spouses, cohabitants, in a dating
relationship, children of a party subject to the Uniform Parentage Act, or related by
consanguinity or affinity, father does not qualify for a restraining order under the DVPA.
Father contended that he and stepfather were related by consanguinity and affinity, as
they were in-laws, of a sort. The trial court rejected the contention. The court noted,
however, that father had sought protection for his minor child in his application for the
restraining order, and the child is a person described by section 6211. The court reasoned
that, “under the law revision commission comments, the genesis of the domestic violence
protection act was expanded to include protection of a child, and it was unequivocal that
that would include protection of the child. [¶] And once we get into an allegation that is
seeking protection of the child, I think it then does create the relationship . . . .” The
court acknowledged that the circumstance of the instant case “doesn’t fit neatly into the
express provisions,” but stated, “when I look at the law revision commission comments
and the notion that seeking protection for the child was certainly an intent behind this
statute, there is an allegation in the declaration that seeks to also include the child. . . . [¶]
There is clearly a relationship to that child by virtue of marriage with the [mother]. I
think this is one of those instances where the legislative intent would have allowed the
court based on judicial economy because it would be elevating form over substance. . . .




                                                3
[¶] So I do think that this type of action is intended under the law revision commission
comments, and that will be the court’s ruling. . . .”3
       Consequently, the court granted father’s request and issued a permanent injunction
against stepfather, which was to remain in effect for five years. That order provides as
follows:
       (1) Stepfather is prohibited from engaging in any kind of personal contact with
the person of father;
       (2) Stepfather must stay at least 100 yards away from father’s person, home,
office, school, and vehicle;
       (3) Stepfather must not harass, strike, threaten, assault, hit, follow, stalk, molest,
destroy personal property, disturb the peace, keep under surveillance, or block father’s
movements;
       (4) Stepfather must stay at least 100 yards away from the minor child’s school or
day care;
       (5) Stepfather is prohibited from owning a gun or other firearm, or ammunition;
and
       (6) Father is allowed to make a recording of any incidents that may incur in the
future for use in enforcing the injunction.
       Stepfather timely filed his Notice of Appeal.


                                STANDARD OF REVIEW
       The sole issue on appeal concerns the interpretation of the statutory language of
the DVPA. The construction and application of a statute is a matter of law which this
court reviews de novo. (Burden v. Snowden (1992) 2 Cal. 4th 556, 562.) “The rules
governing statutory construction are well settled. We begin with the fundamental

3
        Contrary to the court’s statement, there were no allegations in the petition of any
act of abuse as defined in section 6203 against the minor child. The only order sought
which referenced the child was a “stay-away” from the child’s school, where custody
exchanges for visitation purposes occurred.
                                              4
premise that the objective of statutory interpretation is to ascertain and effectuate
legislative intent. [Citations.] ‘In determining intent, we look first to the language of the
statute, giving effect to its “plain meaning.’” [Citations.] Although we may properly rely
on extrinsic aids, we should first turn to the words of the statute to determine the intent of
the Legislature. [Citation.] Where the words of the statute are clear, we may not add to
or alter them to accomplish a purpose that does not appear on the face of the statute or
from its legislative history.” (Ibid.)


                                         DISCUSSION4
       Section 6301 provides that a protective order may be granted under the DVPA “to
any person described in Section 6211, including a minor . . . .” The persons described in
section 6211 include:
       “(a) A spouse or former spouse.
       “(b) A cohabitant or former cohabitant as defined in Section 6209.
       “(c) A person with whom the respondent is having or has had a dating or
engagement relationship.
       “(d) A person with whom the respondent has had a child, where the presumption
applies that the male parent is the father of the child of the female parent under the
Uniform Parentage Act.
       “(e) A child of a party or a child who is the subject of an action under the
Uniform Parentage Act, where the presumption applies that the male parent is the father
of the child to be protected.
       “(f) Any other person related by consanguinity or affinity, within the second
degree.” (§ 6211.)


4
      Father asserts that stepfather is in contempt of court and that, pursuant to
Knackstedt v. Superior Court (1947) 79 Cal. App. 2d 727, this appeal should be dismissed.
The record reflects that while a contempt citation was issued on September 21, 2012, it
was recalled on February 22, 2013, the same day stepfather filed his Notice of Appeal.
We therefore deny father’s dismissal request.
                                              5
       The trial court properly found that father is not a “person” listed in section 6211.
While father contended in the trial court that there is “affinity” between himself and
stepfather as “they are akin to in-laws,” the statutory definition of affinity does not permit
father’s creative expansion of the concept.5 Indeed, father abandons this argument on
appeal.
       Instead, father points to section 6211, subdivision (e) which, he posits, “states that
domestic violence is abuse perpetrated against a child of a party. [Father] alleged in his
moving papers and in open court that he was not just requesting protection under the
DVPA for himself, but also for his child.” The trial court grounded its decision to issue
the restraining order on this notion of protection of the child from abuse, even though no
evidence of stepfather’s abuse of the child was presented to the court.
       The court correctly noted that if a minor child is “abused” as defined in section
6203, he or she is a protected person pursuant to section 6211, subdivision (e), and
therefore authorized to bring an action under the DVPA. A petition can be brought by a
parent as the natural guardian of a minor child, by a guardian ad litem appointed by the
court, or perhaps in conjunction with the parent’s own claim, if the petitioning party were
himself a protected person under section 6211. But, in the present case father did not
bring the action on behalf of the minor child, was not a protected person under section
6211 and did not make any allegations in his petition of any “abuse” which stepfather
committed against the minor child. The only abuse alleged and testified to by father was
abuse directed at him by stepfather while the child was not present.6 Moreover, even if


5
       Section 6205 defines affinity as follows: “‘Affinity.’ When applied to the
marriage relation, signifies the connection existing in consequence of marriage between
each of the married persons and the blood relatives of the other.”
6
       In his declaration in support of a protective order, father described as “previous
abuse” a single instance when the minor child was present: “Late last year, . . . [d]uring
[a] custody transition, . . . . [stepfather] sarcastically stated to me that he wanted to thank
me for joining him as a party to this litigation because that means ‘I now have one-third
custody rights to [the minor].’ He clapped his hands together in mock applause and again
                                                  6
father had brought the petition on behalf of the child, the court would be authorized to
issue an order restraining stepfather’s interactions with the child, not with father. In
short, because father was not a protected person under the DVPA, the trial court was not
authorized to grant him the protective order here at issue.
       Father maintains that even if the trial court had no jurisdiction to issue the
protective order, the error was harmless because stepfather presented no evidence to
counter the allegations of father’s application. We must disagree. If the court lacked
jurisdiction under the DVPA, it did not have the power to issue any DVPA orders, no
matter what evidence was or was not presented by the parties to the action. (See Valenta
v. Regents of University of California (1991) 231 Cal.App.3rd 1465, 1470, fn. 2 [“It is
axiomatic that a judgment entered by a court which lacked jurisdiction is void and must
be reversed”].) Father’s obvious remedy is to file a civil harassment action under Civil
Code section 527.6.




said, ‘Thank you.’ Though his statement was absurd, it is insight into what I believe is
[his] deluded and irrational thinking.” This conduct does not constitute abuse against the
child as that term is defined in section 6203, which provides: “For purposes of this act,
‘abuse’ means any of the following: [¶] (a) Intentionally or recklessly to cause or
attempt to cause bodily injury. [¶] (b) Sexual assault. [¶] (c) To place a person in
reasonable apprehension of imminent serious bodily injury to that person or to another.
[¶] (d) To engage in any behavior that has been or could be enjoined pursuant to Section
6320.”

                                              7
                                      DISPOSITION
       The order is reversed and the case is remanded to the trial court, which is directed
to dissolve the injunction and dismiss the case.
       CERTIFIED FOR PUBLICATION IN THE OFFICIAL REPORTS




                                                   MINK, J.*


       We concur:



              MOSK, ACTING P. J.



              KRIEGLER, J.




*
      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                               8